Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2009                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  137111(139)                                                                                          Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices



  ANTHONY PELLEGRINO, Individually and as
  Personal Representative of the Estate of
  SHIRLEY ANN PELLEGRINO,
               Plaintiffs-Appellees,
                                                                    SC: 137111
  v                                                                 COA: 274743
                                                                    Wayne CC: 03-325462-NI
  AMPCO SYSTEMS PARKING,
             Defendant-Appellant.
  ______________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  time for filing its brief on appeal is considered and, it appearing the brief was filed July
  31, 2009, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2009                     _________________________________________
                                                                               Clerk